Exhibit 10.1

 

[g81421kci001.jpg]

 

November 1, 2004

 

Jeffrey Tarr

c/o IHS Group Inc.

15 Inverness Way East

Englewood, CO 80112

 

Dear Mr. Tarr:

 

This letter, written on behalf of the Board of Directors (the “Board”) of IHS
Group Inc., a Delaware corporation formerly known as HAIC Inc. (the “Company”),
confirms the terms and conditions of your employment with the Company.

 

1.             Term of Employment. Your employment under this Letter Agreement
is effective as of December 1, 2004 (the “Effective Date”) and, subject to
termination as provided in Sections 7 or 8, will end on the first anniversary of
the Effective Date; provided that on each anniversary of the Effective Date, the
term of your employment will automatically be extended by an additional year
unless the Company or you give the other party written notice, at least 30 days
prior to the applicable anniversary of the Effective Date, that you do not or it
does not want the term to be so extended.  Such employment period, as may be so
extended, will hereinafter be referred to as the “Term”.

 

2.             Title and Duties.

 

(a)           Position. During the Term, you will be employed by the Company as
President and Chief Operating Officer, IHS Engineering. You will have such
duties and responsibilities and power and authority as assigned to you by the
Board or the President and Chief Executive Officer of the Company (the “CEO”).
You will report directly to the CEO.

 

(b)           Exclusive Duties. During your employment by the Company, you will
devote substantially all your entire working time, attention and energies to the
business of the Company and its Affiliates (as defined below) and will not,
without the prior written consent of the Board undertake any other business
activities. Without limiting the generality of the foregoing, you will not take
any actions of the kind described in Section 11.

 

3.             Base Salary. During the Term, the Company will pay you a minimum
base salary at the annual rate of $360,000, payable in accordance with the

 

Information Handling Services Group Inc.

Inverness Business Park • 15 Inverness Way East • Englewood, Colorado 80112 •
(303) 790-0600 • Fax (303) 792-9034

 

--------------------------------------------------------------------------------


 

Company’s regular payroll practices. The Human Resources and Compensation
Committee of the Board (the “Committee”) will review the CEO’s recommendation
with respect to your base salary annually and may, in its sole discretion,
increase your base salary based on your performance and the Company’s
performance. Such base salary, as may be increased, will hereinafter be referred
to as your “Base Salary”.

 

4.             Bonus. During the Term, you will be eligible to receive an annual
bonus (the “Annual Bonus”) pursuant to the Company’s then current annual
incentive plan. Commencing with the fiscal year beginning December 1, 2004, and
for each subsequent fiscal year during the Term, the bonus you shall be eligible
to receive shall be in an amount equal to 55% of your Base Salary in effect at
the beginning of such fiscal year at “target performance”. The performance
objectives for your Annual Bonus will be recommended by the CEO and determined
by the Committee at the beginning of each fiscal year. The Committee will also
determine at the beginning of each fiscal year the level of performance that
must be achieved for “minimum performance” and “target performance” for each
performance objective and the way in which payout of the Bonus will scale for
achievement of objectives between “minimum performance” and “target performance”
and for achievement of objectives above “target performance”. No Annual Bonus
shall be payable for performance at or below “minimum performance”. If “minimum
performance” is not achieved on each of the financial objectives, payment on any
other performance objectives will be capped at the amount payable on such
objectives for “target performance”. You must be employed by the Company on
November 30th of any fiscal year to be eligible to receive an Annual Bonus for
such fiscal year.

 

5.             Annual Long-Term Incentive Grant. During the Term, you will be
eligible to receive such long-term incentive grant, consisting of stock options,
restricted stock, other equity-based awards, or a combination thereof, as
determined by the Committee (the “Equity Grant”). The size and terms of the
Equity Grant will be determined by the Committee based on your performance and
the Company’s performance, as well as the terms of the equity compensation plan
under which the Equity Grant is granted. As soon as practicable following the
Effective Date, the Company will grant you 35,000 shares of restricted stock.
The restricted stock will vest 25% on the second anniversary of the Effective
Date, 25% on the third anniversary of the Effective Date and 50% on the fourth
anniversary of the Effective Date. At the time of an initial public offering
(IPO) of the Company’s stock, the Company will grant you an additional 15,000
shares of restricted stock, which will be fully vested at the time of the IPO.
You agree to enter into any lock up agreement required by the underwriters in
connection with the IPO. You will also be subject to the Company’s equity
retention policy for executive officers as in effect from time to time.

 

2

--------------------------------------------------------------------------------


 

6.             Other Benefits.

 

(a)           Employee Benefits. You will be eligible to participate in the
employee benefit plans, programs and arrangements maintained by the Company as
in effect from time to time. Such plans currently include medical, dental,
vision, life and Accident, Death & Disability insurances, short and long term
disability insurances, voluntary insurance plans, as well as participation in
the Company’s 401K plan and Retirement Income Plan. Eligibility for benefits is
the first of the month after the Effective Date, with the exception of the
Retirement Income Plan, which is one year after the Effective Date.

 

(b)           Vacation. You will be entitled to not less than 24 days of paid
vacation per calendar year in accordance with the Company’s vacation policy as
in effect from time to time.

 

(c)           Reimbursement. The Company will reimburse you for all reasonable
expenses and disbursements in carrying out your duties and responsibilities
under this Letter Agreement in accordance with Company policy for executive
officers as in effect from time to time.

 

(d)           Signing Bonus. In the event as a result of your resignation you do
not receive a bonus from Dun & Bradstreet, the Company will pay you a signing
bonus of $150,000 in two installments. The first installment of $75,000 will be
paid on the Effective Date, and the second installment of $75,000 will be paid
90 days after the Effective Date. If you voluntarily terminate your employment
with the Company prior to the first anniversary of the Effective Date for any
reason, you will reimburse the Company on a pro rata basis for the amount of the
signing bonus based upon the period between the termination date and the first
anniversary of the Effective Date.

 

(e)           Relocation. You will be eligible for relocation benefits under the
Company’s Executive Relocation Policy, a copy of which has been provided to you.
Temporary housing will be extended to 90 days.

 

7.             Termination of Employment (Non-Change in Control). Subject to
Section 9:

 

(a)           Resignation for Good Reason or Termination Without Cause. If you
terminate your employment for Good Reason (as defined below) or you are
terminated by the Company without Cause (as defined below) at any time during
the Term, including by the Company giving you

 

3

--------------------------------------------------------------------------------


 

notice that it does not want the Term to be extended as provided in Section 1,
you will receive a lump-sum cash payment equal to the sum of:

 

(i)            any earned but unpaid Base Salary or other amounts (including
reimbursable expenses and any vested amounts or benefits owing under or in
accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing through the
date of termination;

 

(ii)           an amount equal to 9 months of your then Base Salary plus an
additional month of your then Base Salary for each year of your employment with
the Company and/or an Affiliate, up to a maximum aggregate amount under this
subclause (ii) equal to 2 years of your then Base Salary; and

 

(iii)          your Target Bonus for such year, prorated for the number of days
that have elapsed during such year.

 

In addition to the foregoing lump-sum payment:

 

(w)          the Company will continue your participation in the Company’s
medical, dental and vision plans (or if you are ineligible to continue to
participate under the terms thereof, in substitute arrangements adopted by the
Company providing substantially comparable benefits) for the Relevant Period (as
defined below) following the date of such termination;

 

(x)            vesting of unvested stock options, restricted stock and other
equity awards then held by you will be determined in accordance with the terms
and conditions of the applicable equity compensation plan under which each such
Equity Grant is granted; and

 

(y)           outplacement services during the 6-month period following such
termination provided by a service provider selected by the Company for the
benefit of the executive officers of the Company.

 

For purposes of this Letter Agreement, the Relevant Period means, in the event
you receive payments pursuant to Sections 7(a)(ii) or 8(a)(ii), the period
following termination of your employment equal to the total number of months
upon which the payments thereunder are calculated, up to a maximum period of 2
years’. Credit for the year in which termination occurs will be given for
purposes of calculating payments pursuant to Sections 7(a)(ii) or 8(a)(ii) if
you have completed six months or more of service beyond the prior anniversary
date of your employment.

 

4

--------------------------------------------------------------------------------


 

(b)           Termination Other than for Good Reason or for Cause. If you
terminate your employment other than for Good Reason (including if you give
notice that you do not want to extend the Term as provided in Section 1) for if
your employment is terminated by the Company for Cause, you will receive no
further payments, compensation or benefits under this Letter Agreement, except
you will be eligible to receive, immediately upon the effectiveness of such
termination, amounts (including reimbursable expenses and any vested amounts or
benefits owing under or in accordance with the Company’s otherwise applicable
employee benefit plans or programs, including retirement plans and programs)
accrued or owing prior to the effectiveness of your termination and such
compensation or benefits that have been earned and will become payable without
regard to future services.

 

(c)           Death, Disability or Retirement. If your employment terminates by
reason of death, Disability or retirement (as defined in the Company’s equity
compensation plan then in effect), you or your beneficiaries will receive a
lump-sum cash payment equal to the sum of:

 

(i)            any earned but unpaid Base Salary or other amounts (including
reimbursable expenses and any vested amounts or benefits owing under or in
accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing through the
date of termination; and

 

(ii)           your Target Bonus for such year, prorated for the number of days
that have elapsed during such year.

 

If your employment terminates by reason of your retirement, then in addition to
benefits to which you may be entitled pursuant to this Letter Agreement, your
entitlements in connection with a termination of your employment pursuant to
your retirement under the Company’s otherwise applicable employee benefit and
retirement plans and programs (including without limitation under the Company’s
equity compensation plans), will be determined in accordance with such
applicable plans and programs.

 

For purposes of this Letter Agreement, “Good Reason” means the Company’s breach
of any of its material obligations under this Letter Agreement, excluding
immaterial actions (or failures of action) not taken (or omitted to be taken) in
bad faith and which, if capable of being remedied, are remedied by the Company
within 30 days of receipt of notice thereof given by you. For purposes of this
Letter Agreement, “Cause” means any of the following: (i) conviction of or
pleading guilty to a felony, (ii) commission of intentional acts of misconduct
that materially impair the goodwill or business of the Company or cause material
damage to its property, goodwill or business, or (iii) willful refusal or
willful

 

5

--------------------------------------------------------------------------------


 

failure to perform your material duties under this Letter Agreement after
written demand that you do so. Termination of the employment shall not be deemed
to be for Cause hereunder unless and until (A) written notice has been delivered
to you by the Company which specifically identifies the Cause which is the basis
of the termination and, if the Cause is capable of cure, you have failed to cure
or remedy the act or omission so identified within 14 calendar days after
written notice of such breach. For purposes of this provision, no act or failure
to act on your part shall be considered “willful” unless it is done, or omitted
to be done, by you in bad faith or without reasonable belief that your action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated for Cause without reasonable
notice to you setting forth the reasons, facts and circumstances for the
Company’s intention to terminate for Cause and an opportunity for you, together
with your counsel, to be heard before the Committee or the Board.

 

8.             Change in Control. Subject to Section 9:

 

(a)           General. If there is a Change in Control (as defined below) and,
within 1 year of such Change in Control, you terminate your employment for CIC
Good Reason (as defined below) or you are terminated by the Company without
Cause, yon will receive a lump-sum cash payment equal to the sum of:

 

(i)            any earned but unpaid Base Salary or other amounts (including
reimbursable expenses and any vested amounts or benefits owing under or in
accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing through the
date of termination;

 

(ii)           an amount equal to 9 months of your then Base Salary plus an
additional month of your then Base Salary for each year of your employment with
the Company and/or an Affiliate, up to a maximum aggregate amount under this
subsclause (ii) equal to 2 years of your then Base Salary; and

 

(iii)          your Target Bonus for the fiscal year of such termination,
prorated for the number of days that have elapsed during such year.

 

In addition to the foregoing lump-sum payment:

 

(w)          the Company will continue your participation in the Company’s
medical, dental and vision plans (or if you are ineligible to continue to
participate under the terms thereof, in substitute arrangements adopted by the
Company providing substantially comparable benefits), for the Relevant Period
following the date of such termination;

 

6

--------------------------------------------------------------------------------


 

(x)            all unvested stock options, restricted stock and other equity
awards then held by you will fully vest and become exercisable as of the
effective date of such termination; and

 

(y)           outplacement services during the 6-month period following such
termination provided by a service provider selected by the Company for the
benefit of the executive officers of the Company.

 

For purposes of this Letter Agreement, “Change in Control” means the first to
occur of:

 

(i)            the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as from time to time amended) of the beneficial ownership of securities of the
Company possessing more than 50% of the total combined voting power of all
outstanding securities of the Company;

 

(ii)           a merger or consolidation in which the Company is not the
surviving entity, except for a transaction in which the holders of the
outstanding voting securities of the Company immediately prior to such merger or
consolidation hold, in the aggregate, securities possessing more than 50% of the
total combined voting power of all outstanding voting securities of the
surviving entity immediately after such merger or consolidation;

 

(iii)          a reverse merger in which the Company is the surviving entity but
in which securities possessing more than 50% of the total combined voting power
of all outstanding voting securities of the Company are transferred to or
acquired by a person or persons different from the persons holding directly or
indirectly those securities immediately prior to such merger;

 

(iv)          the sale, transfer or other disposition (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company;

 

(v)           the approval by the shareholders of a plan or proposal for the
liquidation or dissolution of the Company, or

 

(vi)          as a result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who

 

7

--------------------------------------------------------------------------------


 

are members of the board of directors of the Company before the Transaction will
cease to constitute a majority of the board of directors of the Company or any
successor thereto.

 

Notwithstanding the foregoing, in no event will a Change in Control be
considered to have occurred as a result of: (i) the distribution by the Company
to its stockholder(s) of stock in an Affiliate; (ii) the contribution by the
Company of some or all of its assets in a transaction governed by Section 351 of
the Code; (iii) any inter-company sale or transfer of assets between the Company
and any Affiliate; (iv) a dividend distribution by the Company; (v) a loan by
the Company to any third party or an Affiliate; (vi) a Transaction, or series of
Transactions, after which an Affiliate of the Company before such Transaction or
series of Transactions, is either directly or indirectly in control of the
Company thereafter; (vii) if the controlling shareholder is a trust, the
acquisition, directly or indirectly, of the beneficial ownership of securities
of the Company by any beneficiary of such trust if such beneficiary has a
greater than 25% interest in such trust, or any descendants, spouse, estate or
heirs of any such beneficiary, or a trust established for such beneficiary or
for any descendants, spouse or heirs of such beneficiary; or (viii) the first
underwritten primary public offering of the shares of common stock of the
Company pursuant to an effective registration statement (other than a
registration statement on Form S-4 or Form S-8 or any similar or successor form)
under the Securities Act of 1933, as from time to time amended. For purposes of
this Agreement, “Affiliate” means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated association or other
entity (other than the Company) that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, the
Company, including, without limitation, any member of an affiliated group of
which the Company is a common parent corporation as provided in Section 1504 of
the Internal Revenue Code of 1986, as from time to time amended (the “Code”).

 

For purposes of this Letter Agreement, “CIC Good Reason” means any of:

 

(i)            the material diminution of your position (including status,
titles and reporting relationships), duties or responsibilities, excluding
immaterial actions not taken in bad faith;

 

(ii)           the breach by the Company of any of its material obligations
under this Letter Agreement, excluding immaterial actions (or failures or
action) not taken (or omitted to be taken) in bad faith and which, if

 

8

--------------------------------------------------------------------------------


 

capable of being remedied, are remedied by the Company within 30 days after
receipt of notice thereof given by you;

 

(iii)          the Company’s relocation of your principal location of work by
more than 50 miles (other than any relocation recommended or consented to by
you); it being understood, however, that you may be required to travel on
business to other locations as may be required or desirable in connection with
the performance of your duties as specified in this Letter Agreement.

 

(b)           Tax Indemnity. If it is determined that any payments and benefits
that you receive from the Company or an Affiliate as a result of the Change in
Control will result in you being subject to an excise tax under Section 4999 of
the Code, then the Company will make a Gross-Up Payment (as defined below) to or
on behalf of you as and when any such determination is made; provided you take
such action (other than waiving your right to any payments or benefits) as the
Company reasonably requests under the circumstances to mitigate or challenge
such tax. Any such determination will be made in accordance with Sections 280G
and 4999 of the Code and any other applicable law, regulations, rulings or case
law. If the Company reasonably requests that you take action to avoid assessment
of, or to mitigate or challenge, any such tax or assessment, including
restructuring your right to receive any payments or benefits to which you are
entitled (other than under this paragraph), you agree to consider such request
(but in no event to waive or limit your right to any payments or benefits in a
manner that would not be neutral to you from a financial point of view), and in
connection with any such consideration, the Company will provide such
information and advice as you may reasonably request and will pay for all
reasonable expenses incurred in effecting your compliance with such request and
any related taxes, fines, penalties, interest and other assessments. The term
“Gross-Up Payment” means an additional amount such that you will, on an
after-tax basis (including any income tax, payroll tax, further excise tax,
interest, penalties and other assessments levied on any payment or benefit)
receive the full amount of the payments and benefits for which the Company is
liable, as if there was no excise tax under Section 4999 of the Code on any of
your payments or benefits. To the extent permitted by applicable law, you agree
to return to the Company the excess of any Gross-Up Payment made to you over the
payment which would have been sufficient to put you in such same after-tax
position. Nothing in this Section 8 is intended to violate the Sarbanes-Oxley
Act and to the extent that any advance or payment obligation hereunder would do
so, such obligation will be modified so as to make the advance a nonrefundable
payment to you and the payment obligation null and void. This Section 8 will
continue in effect until you agree that all of the Company’s obligations to you
under

 

9

--------------------------------------------------------------------------------


 

this Section 8 have been satisfied in full or a court of competent jurisdiction
makes a final determination that the Company has no further obligations to you
under this Section 8, whichever comes first.

 

9.                Release. Other than if your employment terminates by reason of
death or Disability, any payment or benefit that you are eligible to receive
under Sections 7 or 8 will be contingent on your execution of a release
substantially in the form attached hereto as Exhibit A prior to or concurrently
with the provision of such payment or benefit. The payments or benefits you are
eligible to receive under Sections 7 or 8 are in lieu of any termination
payments or benefits which you might otherwise be eligible to receive under any
standard severance policy maintained by the Company and/or its Affiliates.

 

10.              Covenants. In exchange for the remuneration outlined above, in
addition to providing service to the Company as set forth in this Letter
Agreement, you agree to the following covenants:

 

(a)           Confidentiality. You acknowledge that during your employment, you
will occupy a position of trust and confidence. Accordingly, you agree that
following any termination of your employment, you will keep confidential any
trade secrets and confidential or proprietary information of the Company and its
affiliates which are now known to you or which hereafter may become known to you
as a result of your employment or association with the Company and will not at
any time directly or indirectly disclose any such information to any person,
firm or corporation, or use the same in any way other than in connection with
the business of the Company during, and at all times after, the termination of
your employment. For purposes of this Letter Agreement, “trade secrets and
confidential or proprietary information” means information unique to the Company
or an affiliate of the Company which has a significant business purpose and is
not known or generally available from sources outside the Company or typical of
industry practice, but will not include any of the foregoing (i) that becomes a
matter of public record or is published in a newspaper, magazine or other
periodical available to the general public, other than as a result of any act or
omission of you or (ii) that is required to be disclosed by any law, regulation
or order of any court or regulatory commission, department or agency; provided
that you give prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order or confidential treatment.

 

(b)           Non-Competition. You further covenant that during your employment
and during the Restricted Period (as defined below), you will not, for yourself
or on behalf of any other person, partnership, company or corporation, in the
United States of America of elsewhere in the world, directly or indirectly,
engage in, acquire any financial or beneficial interest

 

10

--------------------------------------------------------------------------------


 

in (except as provided in the next sentence), be employed by, or own, manage,
operate or control any entity which is engaged in, any business in competition
with any business of the Company or any subsidiary of the Company.
Notwithstanding the preceding sentence, (i) you will not be prohibited from
owning less than 1% of any publicly traded corporation, whether or not such
corporation is in competition with the Company, and (ii) you will not be
prohibited during the Restricted Period from being employed by or providing
services to a company with multiple product-lines and/or service lines where one
or more of its product-lines or service-lines is in competition with the Company
so long as you have no direct or indirect contact with the units(s) involved
with the competitive products/services. For purposes of this Letter Agreement,
“Restricted Period” means the longer of (i) the 1-year period following
termination of your employment, or (ii) in the event you receive payments
pursuant to Sections 7(a) (ii) or 8 (a) (ii) in an amount greater than 1 year of
your then Base Salary, the period following termination of your employment equal
to the total number of months upon which the payments thereunder are calculated,
up to a maximum period of 2 years.

 

(c)           Non-Solicitation of Employees. You further covenant that during
your employment and during the Restricted Period, you will not, directly or
indirectly, hire, or cause to be hired by an employer with whom you may
ultimately become associated, any employee of the Company or a subsidiary of the
Company at the time of termination of your employment with the Company.

 

(d)          Employee Invention Agreement. If you have not previously executed
the Company’s standard form of Employee Invention Agreement, simultaneously with
the execution of this Agreement you will also execute and deliver to the Company
the Company’s standard form of Employee Invention Agreement.

 

(e)           Equitable Relief and Other Remedies. You acknowledge and agree
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of this Section 10 would be inadequate and, in recognition of
this fact, you agree that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, will
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

 

11

--------------------------------------------------------------------------------


 

(f)            Reformation. If it is determined by a court of competent
jurisdiction that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under the law of that jurisdiction, it
is the intention of the parties that such restriction may be modified or amended
by the court to render it enforceable to the maximum extent permitted by the law
of that jurisdiction.

 

(g)          Survival of Provisions. Without effect as to the survival of other
provisions of this Letter Agreement intended to survive the termination or
expiration of your employment, the obligations contained in this Section 10 will
survive the termination or expiration of your employment with the Company and
will be fully enforceable thereafter.

 

11.              Indemnification. The Company will indemnify and make permitted
advances to you to the fullest extent permitted by applicable law, if you are
made or threatened to be made a party to a proceeding by reason of your being or
having been an officer, director or employee of the Company or any of its
subsidiaries or affiliates or your having served on any other enterprise as a
director, officer or employee at the request of the Company. In addition, the
Company will maintain insurance, at its expense, to protect you against any such
expense, liability or loss to which you would be entitled to indemnification or
reimbursement under the foregoing sentence.

 

12.              Representations. By signing this Letter Agreement where
indicated below, you represent that you are not subject to any employment
agreement or non competition agreement that could subject the Company or any of
its affiliates to any future liability or obligation to any third party as a
result of the execution of this Letter Agreement and your employment by the
Company.

 

13.              Miscellaneous Provisions.

 

(a)           This Letter Agreement may not be amended or terminated without the
prior written consent of you and the Company.

 

(b)           This Letter Agreement may be executed in any number of
counterparts which together will constitute but one agreement

 

(c)           This Letter Agreement will be binding on and inure to the benefit
of our respective successors and permitted assigns and, in your case, your heirs
and other legal representatives. If you should die while any amount would still
be payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, will be paid in accordance with the terms of this
Letter Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate. The rights and obligations described in this
Letter Agreement may not be assigned by either party without the prior written
consent of the other

 

12

--------------------------------------------------------------------------------


 

party; provided, however, the Company may assign its rights and obligations
described in this Letter Agreement without your consent upon the transfer of all
or substantially all of the business and/or assets of the Company (whether by
purchase, merger, consolidation or otherwise).

 

(d)           Subject to Section 10, all disputes arising under or related to
this Letter Agreement will be settled by arbitration under the Commercial
Arbitration Rules of the American Arbitration Association then in effect, such
arbitration to be held in the Denver, Colorado metropolitan area, as the sole
and exclusive remedy of either party. Any judgment on the award rendered by such
arbitration may be entered in any court having jurisdiction over such matters.

 

(e)           Except where prohibited by applicable law, all amounts payable to
you under this Letter Agreement will be subject to required tax withholding but
will otherwise not be subject to offset.

 

(f)            All notices under this Letter Agreement will be in writing and
will be deemed effective when delivered in person, by courier service, or 5 days
after deposit thereof in the U.S. mail, postage prepaid, for delivery as
registered or certified mail, addressed to the respective party at the address
set forth below or to such other address as may hereafter be designated by like
notice. Unless otherwise notified as set forth above, notice will be sent to
each party as follows:

 

 

You, to:

 

 

 

The address as is maintained in the Company’s records

 

 

 

The Company, to:

 

 

 

IHS Group Inc.

 

15 Inverness Way East

 

Englewood, CO 80112

 

Attention: Senior Vice President, Human Resources

 

(g)           This Letter Agreement will be governed by and construed and
entered in accordance with the laws of the State of Colorado without reference
to rules relating to conflict of laws.

 

(h)           This Letter Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral (including any term
sheet) between the Company (or its predecessor or affiliates) and

 

13

--------------------------------------------------------------------------------


 

you with respect to the subject matter hereof. This Letter Agreement also
supersedes any inconsistent provisions of any plan or arrangement that would
otherwise be applicable to you to the extent such provisions would limit any
rights granted to you hereunder or expand any restrictions imposed on you
hereby.

 

This Letter Agreement is intended to be a binding obligation upon both the
Company and yourself. If this Letter Agreement correctly reflects your
understanding, please sign and return one copy to Susan Auxer for the Company’s
records.

 

 

 

IHS GROUP INC.

 

 

 

 

 

By:

/s/ Charles Picasso

 

 

Charles Picasso

 

 

President & CEO, IHS Group

 

The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.

 

 

Dated as of November 1, 2004

/s/ Jeffrey Tarr

 

 

10/14/04

 

 

14

--------------------------------------------------------------------------------